DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 20 are objected to because of the following informalities:  Claims 8 and 20, line 1, should read “height”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tait (US 20160326822 A1).
With respect to claim 1, Tait discloses a method for abandoning a well, the method comprising: cutting a tubing (at 66) to define an upper tubing (68) and a lower tubing (pgph. 28, 78); pulling the upper tubing uphole away from the lower tubing (pgph. 28); and pinching a lower control line (46)9 coupled to the lower tubing (pgphs. 29-31, the cutting by cutting edge 70 will involve pinching).
With respect to claim 2, Tait discloses wherein pulling the upper tubing further comprises pulling a pinching sleeve (54) disposed around the lower control line (pgph. 28).
With respect to claim 3, Tait discloses wherein an actuation rod couples the upper tubing to the pinching sleeve (see fig. 1 below).
With respect to claim 4, Tait discloses wherein the pinching sleeve moves longitudinally with the upper tubing (pgph. 28).
With respect to claims 5 and 6, Tait discloses wherein the pinching sleeve has an uphole end portion with a first inner diameter and a downhole end portion with a second inner diameter, wherein the second inner diameter is less than the first inner diameter. (see fig. 1 above).
With respect to claims 7-9, Tait discloses further comprising pinching the lower control line with a pinching block (see fig. 1 above, portion of 54 with edge 70), wherein the pinching block has a deformed pinching block height less than an initial pinching block height, wherein the pinching block has a deformed pinching block width greater than an initial pinching block width (all materials are capable of some type of deformation changing their height and width, Applicant does not positively claim deforming the block and is encouraged to claim that the block is deformed upon pinching, changing its height or width).
With respect to claim 10, Tait discloses wherein the tubing includes a control line guide (portion of tubing with grooves 44, fig. 8a) coupled to the tubing, the control line guide having an axial groove (44),  wherein the control line extends through the axial groove (pgph. 27).
With respect to claim 11, Tait discloses wherein an upper sleeve (58) is releasably coupled to the tubing, the upper sleeve axially spaced apart from a pinching sleeve and an actuation rod coupling the upper sleeve to the pinching sleeve (see fig. 1 above).
With respect to claim 12, Tait discloses wherein the tubing includes a cut zone portion disposed between the upper sleeve and the pinching sleeve (shown in fig. 10b).
With respect to claims 14-20, these limitations are substantially similar to those of claims 1-12, rejected supra.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tait in light of Leismer (US 20010045283 A1).
With respect to claim 13, Tait fails to disclose the shear device.
Nevertheless, Leismer discloses a shear device (28) coupling an upper sleeve of a control line cutting device to the tubing (fig. 2, pgph. 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a shear device to couple the upper sleeve and the tubing since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Conclusion
US 8333236 B2 and US 20160138354 A1 also disclose sleeve which move with an upper tubing to cut control lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/24/2022